DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 


Claim 16, lines 1-3. A pump with a self-aligning casing , comprising: [[a]] the casing defining an interior volume,--.Claim 28. The pump of claim [[1]] 16, wherein the fluid is a hydraulic fluid.Claim 30. The pump of claim [[1]] 16, wherein the fluid is water.
Claim 34. The pump of claim 16, wherein the first support shaft has a first through-passage and the first end of the first through-passage provides fluid communication with the fluid chamber of the storage device and the second support shaft has a second through-passage and a first end of the second through-passage provides fluid communication with a fluid chamber of a second storage device.Claim 78. The pump of claim 16, wherein, for each through-passage, the casing comprises at least one fluid channel that extends through the casing, wherein a first end of each of the at least one fluid channel is in fluid communication with the second end of each through-passage, and a second end of each of the at least one fluid channel is in fluid communication with the [[first]] inlet port or the [[second]] outlet port.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Independent claim 16 is substantially similar to independent claim 1 from US Patent No. 10,598,176. Claim 16 contains further limitations that state: at least one of the first support shaft (42) and or the second support shaft (62) has a through passage (184 or 194, see Figure 6) along an axial centerline such that a first end (186 or 196) of the through-passage provides fluid communication with a fluid chamber (172) of a storage device (170) and a second end (at 182 or 192) of the through- passage, which is opposite the first end, provides fluid communication with at least one of the inlet port (22 or 24) and or the outlet port (22 or 24).
Claim 16 is allowable for the same reasons claim 1 of US Patent No. 10,598,176 was allowable which may be found in the reasons for allowance in the notice of allowability dated 12/16/2019 in application number 15/327,748. Since claim 16 includes additional limitations as stated above, a non-statutory double patenting rejection is not invoked. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See the attached PTO-892 for relevant gear pumps.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOMINICK L PLAKKOOTTAM whose telephone number is (571)270-7571. The examiner can normally be reached Monday - Friday 12 pm -8 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 469-295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOMINICK L PLAKKOOTTAM/Primary Examiner, Art Unit 3746